Case 8:19-bk-06564-MGW Doc59_ Filed 08/08/19 Page 1of11

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

 

 

 

Tampa Division
www.fimb.uscourts.gov
IN RE: Chapter 11
TIME DEFINITE SERVICES, INC., Case No.: 8:19-bk-06564-MGW
Debtor. / Jointly Administered with:
TIME DEFINITE LEASING, LLC, Case No.: 8:19-bk-06565-MGW
Debtor. /
TIME DEFINITE SERVICES, INC., Case No.: 8:19-bk-06564-MGW
Applicable Debtor. ;
NOTICE OF FILING

DEBTOR’S WEEKLY FINANCIAL REPORT

COMES NOW, TIME DEFINITE SERVICES, INC., (the “Debtor’”) by and through its
undersigned attorney, and files this, its Weekly Financial Report as attached hereto. The report
consists of :

I. Aged Accounts Receivable Report - Age Date: August 4, 2019;

2. Settlement Check Register Report from July 29, 2019, through August 4, 2019; and

3. Payables cleared/checks outstanding from July 29, 2019, through August 4, 2019.

I HEREBY CERTIFY that on this__ 8" day of August 2019, a true and correct copy of
the foregoing was sent by II CM/ECF Electronic Mail to:

Denise E Barnett on behalf of U.S. Trustee United States Trustee - TPA
denise.barnett@usdoj.gov

Katie Brinson Hinton on behalf of Creditor Signature Financial, LLC
katie@mcintyrefirm.com, lois@mcintyrefirm.com;sandy@mcintyrefirm.com

John B Hutton on behalf of Creditor VFS Leasing Co.(TDM), Creditor Volvo Financial
Services (CM), & Creditor Volvo Financial Services, a division of VFS US LLC
huttonj@gtlaw.com, MiaLitDock@gtlaw.com;miaecfbky@gtlaw.com

Matthew F Kye on behalf of Creditor Sumitomo Mitsui Finance and Leasing Co., Ltd.
mkye@kyelaw.com

Leanne McKnight Prendergast on behalf of Creditor People's Capital and Leasing Corp.
Leanne.Prendergast@fisherbroyles.com, |3annemp@gmail.com;
Case 8:19-bk-06564-MGW Doc59_ Filed 08/08/19 Page 2 of 11

patricia. fugee@fisherbroyles.com

Robert M Quinn on behalf of Creditor JPMorgan Chase Bank, N.A.
rquinn@carltonfields.com, dlester@carltonfields.com;tpaecf@cfdom.net

Michael A Tessitore on behalf of Creditor TCF National Bank
mtessitore@morankidd.com

William W Thorsness on behalf of Creditor Signature Financial, LLC
wthorsness@vedderprice.com, ewatt@vedderprice.com;ecfdocket@vedderprice.com;
william-thorsness-6297@ecf.pacerpro.com;eileen--watt-7873 @ecf.pacerpro.com

United States Trustee - TPA USTPRegion21.TP.ECF@USDOJ.GOV
VFS Leasing Co.(TDM) tara.maxey@vfsco.com
Volvo Financial Services (CM) Clay.monroe@vfsco.com

John R Yant on behalf of Creditor JPMorgan Chase Bank, N.A.
ryant@carltonfields.com, dlester@carltonfields.com

and, by Mf U.S. Regular First Class Mail to:

Time Definite Services, Inc. and Time Definite Leasing, LLC, 794 Lake Brim Dr.,
Winter Haven, FL 34787

Respectfully submitted,
BUDDY D. FORD, P.A.,

/s/ Buddy D. Ford

Buddy D. Ford, Esquire (FBN: 0654711)
Email: Buddy@tampaesq.com

Jonathan A. Semach, Esquire (FBN: 0060071)
Email: Jonathan@tampaesq.com

Heather M. Reel, Esquire (FBN: 0100357)
Email: Heather@tampaesq.com

9301 West Hillsborough Avenue

Tampa, Florida 33615-3008

Telephone: (813) 877-4669

Facsimile: (813) 877-5543

Office Email: All@tampaesq.com
Attorney for Debtor
Case 8:19-bk-06564-MGW Doc59 Filed 08/08/19 Page 3of11

08/07/2019 1645 Aged Accounts Receivable Report Page 1
Time Definite Services, Inc.

Customer(s): All, Categories: All, Salesperson(s): All, Group by salesperson: N, Print past due balances only: N, Include open credits in total: Y

Report by: Bil date, Report type: Summary, Invoice cutoff date: 08/04/2019, Age date: 08/04/2019, Payment, credit, debit cutoff date: 08/04/2019

Sort by: Customer code

 

 

Customer Name Balance Current Over 30 Over 60 Over 90 Over 120
ABBIAIL ABBOTT LABORATORIES 262,550.49 0.00 0.00 0.00 133,881.25 128,669.24
ACTASUT = ACTIVIS C/O DATA2LOGISTICS LLC 7,284.93 0,00 0.00 1,900.00 0.00 5,384.93
ADVPCOH ADVANCEPIERRE FOODS 500.00 0.00 0.00 0.00 500.00 0.00
AFNLOIL AFN LLC 46,303.76 28,733.28 17,320.48 250.00 9.00 0.00
ALLESMCA ALLEN LUND 10,687.73 8,987.73 0,00 1,600.00 9.00 0.00
ALLYCOH ALLY LOGISTICS 1,250.00 950.00 300.00 0.00 0.00 0.00
ALPHCIL ALPHA BAKING 40,151.44 32,780.44 0.00 9,00 3,095.00 4,276.00
AMILPNJ AMIL FREIGHT ING 950.00 0.00 950.00 9.00 9.00 0.00
ANHESMO ANHEUSER BUSCH CO 290,229.64 28,088.50 39,755.73 94,571.88 109,860.21 17,953.32
ANYWFCA ANYWAY LOGISTICS, INC 19,769.00 9.00 0.00 6,140.00 3,300.00 10,329.00
APEXSUT APEX LOGISTICS 3,400.00 0.00 0.00 3,400.00 0.00 0.00
ARRIATX ARRIVE LOGISTICS 42,893.56 34,355.00 1,300.00 7,088.56 150.00 0.00
ASCECWI ASCENT GLOBAL LOGISTICS 10,575.42 3,200.00 1,601.42 Q.00 2,534.00 3,240.00
ATLLTGA  ATLLOGISTICS MANAGEMENT INC 1,237.50 9.00 0.00 0.00 1,237.50 0.00
ATSCVCA = ATS CALIFORNIA 32,034.92 30,160.00 682.00 619.42 573.50 9.00
BEELMNY BEE LINE LOGISTICS 1,650.00 0,00 1,650.00 0.00 0.00 0.00
BIRCKWI BIRCHWOOD TRANSPORT INC. 4,471.96 1,471.96 9.00 0.00 0.00 0.00
BLUEBTX BLUE BELL CREAMERIES LP 10,000.00 40,000.00 0.00 0.00 0,00 9.00
BMMLCIL BMMLOGISTICS 2,700.00 0.00 2,700.00 0.00 0.00 0,00
BNSFVOH BNSF LOGISTICS 1,300.00 0.00 0.00 1,300.00 9.00 0.00
BOSTBMA THE BOSTON BEER COMPANY 2,390.96 0.00 0,00 2,390.96 0.00 0.00
BRUZPFL BRUZZONE SHIPPING INC 5,835.00 0.00 0.00 4,045.00 1,790.00 0.00
CARGFCA CARGO SOLUTION BROKERAGE INC 13,178.00 0.00 5,298.00 1,275.00 2,480.00 4,125.00
CEILRIL CEI LOGISTICS 800.00 800.00 0.00 0,00 0.00 0.00
CELECIL CELERITAS FREIGHT SOLUTIONS 1,000.00 1,000.00 0.00 0.00 0.00 0.00
CELEIIN CELADON LOGISTICS SERVICES 4,685.00 0.00 4,685.00 0,00 0.00 0.00
CHIQCOH CHIQUITA FRESH NORTH AMERICA LLC 170,793.99 140,558.79 29,166.20 885.00 0.00 184.00
CHOPPMD CHOPTANK TRANSPORT INC. 1,540.00 0.00 0.00 0.00 1,540.00 0.00
CHROCIA CH ROBINSON WORLDWIDE 117,878.66 79,778.00 13,310.64 14,628.02 9,643.00 519.00
CLSEAGA C.L.SERVICES INC. 13,350.00 41,100.00 2,250.00 0.00 0,00 0.00
CONAONE CONAGRA FOODS (edi) 895,513.54 $20,362.24 316,639.78 58,511.52 0.00 9.00
CONVSWA CONVOY INC §,290,00 0.00 0.00 0.00 1,290.00 4,000.00
CONWFIL CONWAY IMPORT CO, INC 14,021.00 14,021.00 0.00 0.00 0.00 0.00
COSTGFL COSTA FARMS LLC 170,532.48 131,869.11 16,708.22 5,875.20 16,074.66 5.29
COUNAOH COUNTRY PURE FOODS 52,304.39 38,360.46 13,848.79 0.00 95.14 9.00
COUNTFL COUNTRYWIDE TRANSPORTATION SERVICES, INC 5,984.00 5,984.00 0.00 0.00 0.00 0.00
COUSMFL COUSINS LOGISTICS, INC 3,450.00 0.00 0.00 3,450.00 0.00 0.00
COXTEIL COX TRANSFER 5,700.00 5,700.00 0,00 0.00 0.00 0.00
COXWTFL COX WHOLESALE SEAFOOD, INC 1,650.00 1,650.00 0.00 0,00 0.00 0.00
CROSCOR CROSSWIND LOGISTICS INC 1,490.00 0.00 0.00 4,490.00 0.00 0.00
CROWJFL CROWLEY LOGISTICS 1,800.00 1,800.00 0.00 9.00 0.00 0.00
CWCATFL CW CARRIERS 18,584.00 18,584.00 0.00 0.00 0.00 0.00

DAYBNNJ DAYBREAK FAST FREIGHT 2,850.00 2,850.00 0.00 0.00 0.00 0.00
Case 8:19-bk-06564-MGW Doc59_ Filed 08/08/19 Page 4of11

 

 

08/07/2019 1645 Aged Accounts Receivable Report Page 2
Time Definite Services, Inc.

Customer(s): All, Categories: All, Salesperson(s): All, Group by salesperson: N, Print past due balances only: N, Include open credits in total: ¥

Report by: Bill date, Report type: Summary, invoice cutoff date: 08/04/2019, Age date: 08/04/2019, Payment, credit, debit cutoff date: 08/04/2019

Sort by: Customer code
Customer Name Balance Current Over 30 Over 60 Over 90 Over 120
DEANBIL DEANFOODS(lean-otr) §2,162.63 45,411.50 6.06 4,725.44 1,519.66 500.00
DEANBIL3 DEANFOODS(lear-il local & shuttles) 566.80 0.00 0.00 0.00 0.00 566.80
DEANPIN DEANFOODS BELVIDERE(email-il ingredient) 9,198.57 4,611.15 2,863.06 1,724.36 0.00 0.00
DEDITFL DEDICATED CARRIERS INC 3,559.00 0.00 0.00 3,559.00 0.00 0.00
DEKADGA DEKALB FARMERS MARKET 39,837.98 12,754.56 14,922.11 12,161.31 9.00 0.00
DELMEPA DEL MONTE FRESH PRODUCE NA, INC. 38,496.03 9.00 6,534.40 2,858.88 29,102.75 0.00
DIREGIN DIRECT CONNECT LOGISTX 1,300.00 1,300.00 0,00 0.00 0.00 0.00
DOTFMIL DOT FOODS INC 20,775.37 19,318.97 1,456.40 0.00 0.00 0.00
EAGLHMS EAGLE TRANSPORTATION 2,189.00 2,189.00 0,00 9.00 0.00 0.00
ECHOCIL ECHO GLOBAL LOGISTICS INC. 16,459.75 4,850.00 11,609.75 0.00 0.00 0.00
ELITEMFL ELITE TRANSIT SOLUTIONS, LLC 300.00 0.00 0.00 150.00 160.00 0.00
ENGLSUT ENGLAND LOGISTICS 2,089.00 2,689.00 0.00 -600.00 0.00 0.00
ES3LKNH ES3LLC 8,645.64 5,492.46 0.00 3,153.18 9.00 0.00
ETHOHIL ETHOS SEAFOOD GROUP 3,625.00 3,025.00 600.00 0,00 0.00 0,00
EUROHDK EUROGUM A/S 100.00 100.00 0.00 0.00 0.00 0.00
FAKIDCO = FAK INC 268.50 0.00 0.00 268.50 0.00 6.00
FHIIFNC FHI ING 2,069.00 2,069.00 0.00 0.00 0.00 0.00
FISHDCA FISHER BROS LOGISTICS, INC 2,500.00 2,500.00 9.00 0.00 0.00 9.00
FLORLFL FLORIDA'S NATURAL GROWERS INC 105,122.78 89,247.62 9,530.84 3,456.53 2,887.79 0.00
FREITFL FREIGHT CENTER INC 1,650.00 0.00 0.00 9.00 9.00 1,650.00
FREZCNJ FREEZPAK LOGISTICS 9,950.00 8,750.00 1,200.00 0.00 0.00 0.00
FSTCOH FST 6,610.24 2,685.00 0.00 2,082.24 1,843.00 0.00
GENPRNJ GENPRO INC 6,950.00 6,950.00 0.00 0.00 9.00 0.00
GILTJID GILTNER INC. 7,100.00 0,00 0.00 1,100.00 0.00 0.00
GIORRPA GIORGIO FOODS, INC 3,757.62 9.00 9.00 0.00 0.00 3,787.62
GLENGTX GLEN ROSE TRANSPORTATION MGMT, INC. 1,100.00 4,100.00 9.00 0.00 0.00 0.00
GLOBPAZ GLOBAL TRANZ ENTERPRISES LLC 3,040.00 2,200.00 840.00 0.00 9.00 0.00
GORDGMI Gordon Food Service 2,596.69 2,536.69 0.00 60.00 0.00 0.00
GORIAPA GORILLA LOGISTICS 850.00 9.00 9.00 850.00 0.00 0.00
GOTOBMI GOTO TRANSPORT, INC. 1,100.00 1,100.00 0.00 9.00 0,00 0.00
GOTOTNIL GO TO TRUCKERS INC 8,054.00 5,054.00 3,000.00 0.00 0.00 0.00
GRANCIL GRANE LOGISTICS EXPRESS 1,605.00 1,605.00 0.00 0.00 0.00 0.00
GREAHOH GREAT LAKES CHEESE CO 6,934.61 908.89 0.00 1,077.76 4,096.96 851.00
GULIVWA = GULICK FREIGHT SERVICE LOGISTICS 6,400.00 6,400.00 0.00 0.00 0.00 0.00
HICKWGA HTS LOGISTICS, LLC 1,004.00 0.00 0.00 0.00 0.00 1,004,00
HOOSTIN HOOSIER LOGISTICS INC 1,200.00 0.00 1,200.00 0.00 0.00 0.00
HOTLWIL HOT LOAD BROKERAGE 4,100.00 0.00 0.00 0.00 1,100,00 0.00
HUNTNMO HUNTINGTON WOODS LOGISTICS. 1,600.00 1,600.00 0.00 0.00 0,00 0,00
HWTRHOH H&W TRANSPORTATION LOGISTICS LLC 1,954.00 0.00 1,799.00 0.00 0.00 165.00
INDIAVFL = INDIAN RIVER TRUCK BROKERAGE 1,800,00 0.00 1,800.00 0.00 0.00 0.00
INTEDIL INTERNATIONAL PAPER 7821166 3,940.51 1,472.64 0.00 1,484.19 492.80 490.88
INTEPFL INTERSTATE TRANSPORT INC. 225.00 0.00 0.00 0.00 150.00 75.00
INTEWOH — INTEGRITY EXPRESS LOGISTICS LLC 1,297.00 0.00 0.00 489.00 643.00 165.00
Case 8:19-bk-06564-MGW Doc59 Filed 08/08/19 Page 5of11

 

 

08/07/2019 1645 Aged Accounts Receivable Report Page 3
Time Definite Services, Inc.

Customer(s): All, Categories: All, Salesperson(s): All, Group by salesperson: N, Print past due balances only: N, include open credits in total: ¥

Report by: Bill date, Report type: Summary, Invoice cutoff date: 08/04/2019, Age date: 08/04/2019, Payment, credit, debit cutoff date: 08/04/2019

Sort by: Customer code
Customer Name Balance Current Over 30 Over 60 Over 90 Over 120
ITALRRFL ITALIAN ROSE 422,178.86 85,086.70 37,092.16 0.00 0.00 0.00
ITSNSNV ITS NATIONAL LLC 5,440.00 5,440.00 0.00 0.00 0,00 9.00
JACOPFL JACOBS FARM 4,800.00 0.00 0.00 0.00 9.00 4,800.00
JBHU JB HUNT 2,105.00 2,105.00 0.00 0.00 0.00 0.00
JBSUGCO JBS USA LLC 1,096.34 0.00 0.00 1,096.34 0.00 0.00
JEARMSC JEAR LOGISTICS 3,800.00 3,800.00 0.00 0.00 0,00 0.00
JENNAMN JENNIE - O TUREY STORE 13,513.38 8,676.57 0.00 4,836.81 0.00 0.00
KNIGPAZ KNIGHT BROKERAGE L.L.C. 7,990.00 0.00 0.00 G.00 7,980.00 0.00
KOCHCIL KOCH FOODS 8,319.16 8,319.16 0.00 0.00 0.00 0.00
KOOLWNJ KOOL LOGISTICS 2,000.00 2,000.00 0.00 0.00 0.00 0.00
KOPFEIN KOPF LOGISTICS, LLC 7,844.44 6,744.44 1,100.00 0.00 0,00 0.00
KRAFSTX KRAFT/HEINZ GROUP, INC. (2 EDI) 138,422.03 44,490.77 22,536.34 16,349.60 41,877.42 14,468.20
KRAFSTX2 KRAFT/HEINZ GROUP, INC. (3 detention) 4,514.00 600.00 300.00 2,777.00 567.00 270.00
KRAFSTX3 KRAFT/HEINZ GROUP, INC. (1 NON EDI) 87.00 87.00 0.00 0.00 0.00 0.00
LADTWGA LAD TRUCK LINES 1,500.00 0.00 1,500.00 0.00 0.00 0.00
LANDJFLH LANDSTAR RANGER 20,127.50 0.00 0.00 8,477.00 $12.25 11,138.25
LASSLAR LASSONDE PAPPAS 18,618.18 §,318.41 12,331.34 139.00 829.43 0.00
LEFTTOR LEFT COAST LOGISTICS 16,950.00 6,200.00 10,750.00 0.00 0.00 0.00
LEXIPPA LEXIS SERVICES 1,500.00 4,500.00 0.00 0.00 0.00 0.00
LINEMMT = LINEHAUL LOGISTICS 1,000.00 0.00 0.00 0.00 1,000.00 0.00
LOADNBIL LOAD DELIVERED LOGISTICS 28,652.25 6,190.00 5,075.00 14,978.25 374,00 2,035.00
LOGIANC LOGISTIMAX 150.00 0.00 0.00 0.00 9.00 150.00
LOGIBNY LOGISTIC DYNAMICS 8,710.00 0.00 0.00 4,160.00 9.00 4,550.00
LOGICOH  LOGIKOR LLC 1,200.00 0.00 1,200.00 9.00 0.00 0.00
MARTMWI =MARTEN TRANSPORT LOGISITCS LLC 1,650.00 1,650.00 0.00 0.00 0.00 9.00
MARTSTN MARTINS TRANSPORT LLC 1,500.00 0.00 0.00 9.00 1,500.00 0.00
MEGAWNC MEGACORP LOGISTICS LLC 270.00 0.00 0.00 0.00 270.00 0.00
MIDWMWL MIDWEST REFRIGERATED LOGISTICS 13,483.78 4,537.59 8,894.94 0.00 $1.25 0.00
MILLGMT MILLENNIUM LOGISTICS 1,519.00 0.00 0.00 1,519.00 0.00 0.00
MILLTGA MILLENNIUM BROKERAGE FIRM INC. 1,050.00 0.00 0.00 1,050.00 0.00 0.00
MOELMOH MOELLER LOGISTICS LLC 5,100.00 §,100.00 0.00 0.00 9.00 0.00
MOLOCIL MOLO SOLUTIONS 205.00 9.00 0.00 0.00 205.00 0.00
MOTUNKY MOTUS FREIGHT LLC 1,240.00 940.00 300.00 0.00 0.00 0.00
MOUNCNG MOUNTAIRE FARMS INC 150.00 0.00 0.00 0.00 150.00 0.00
MOUNMDE MOUNTAIRE- MILLSBORO OUTBOUND 10,437.78 9,637.78 800.00 0.00 0.00 0.00
NAVADCO NAVAJO EXPRESS INC 425.00 0.00 0.00 0.00 0.00 125.00
NESTSMO NESTLE USA (cass) 2,029.09 0.00 0.00 247.62 1,611.85 169.62
NEUTDFL NEUTRAL GROUND LLC 2,050.00 0.00 0.00 0.00 0.00 2,050.00
NEWETMA NEW ENGLAND FOOD 950.00 950.00 0.00 0.00 0.00 0.00
NORDBNY NORDIC TRAINING INTERNATIONAL, LLC 53.36 -181.94 0.00 185.35 199.07 -149.12
NORTWIL NPN360 2,600.00 0.00 9.00 700.00 550.00 4,350.00
NTLOFTX NTLOGISTICS, INC. 1,259.00 0.00 1,259.00 0.00 0.00 9.00
OTRTEIL OTR TRANSPORTATION INC 2,380.00 2,380.00 0.00 0.00 0.00 9.00
Case 8:19-bk-06564-MGW Doc59_ Filed 08/08/19 Page 6 of 11

 

 

08/07/2019 1645 Aged Accounts Receivable Report Page 4
Time Definite Services, Inc.

Customer(s): All, Catagories: All, Salesperson(s): All, Group by salesperson: N, Print past due balances only: N, Include open credits in total: ¥

Report by: Billdate, Report type: Summary, Invoice cutoff date: 08/04/2019, Age date: 08/04/2019, Payment, credit, debit cutoff date: 08/04/2019

Sort by: Customer code
Customer Name Balance Current Over 30 Over 60 Over 90 Over 120
PALEMWI PALERMO VILLA INC 26,725.88 24,037.96 2,687.92 9.00 0.00 0,00
PATHMTN PATHMARK TRANSPORTATION MARKETING COMPAN 5,644.00 0.00 5,644.00 0.00 0.00 0.00
PCBIBNY  PCBINC. 4.00 0.00 0.00 4.00 0,00 0.00
PEPSPTX PEPSI LOGISTICS COMPANY INC 655.00 125.00 0.00 0.00 470.00 60.00
PERFWUT PERFORMANCE LOGISTICS 2,900.00 9.00 2,900.00 0.00 0.00 0.00
PERODFL PERO FAMILY FARMS FOOD CO, LLC 30,665.90 0.00 0.00 2,400.00 28,265.90 0.00
PETCSCA PETCO 271,850.15 166,318.23 39,500.43 2,161.17 3,750.32 120.00
PINNCNJ PINNACLE FOODS GROUP LLC 1,446.69 0.00 957.69 272.00 0.00 217.00
PLAIDKS PLAINS DEDICATED 2,579.00 0,00 2,579.00 0.00 0.00 0.00
PLUMHIL PLUM GROVE PRINTERS INC 200.00 100.00 9.00 0.00 9.00 100.00
POWEMTN POWER EXPRESS, INC 6,025.00 0.00 0.00 0.00 6,025.00 0.00
PROMDOH PROMPTRA LOGISTICS SERVICES 1,075.00 9.00 4,075.00 0,00 0.00 0.00
QUALLKY LONGSHIP 5,698.00 0.00 4,240.00 0.00 1,250.00 208.00
R2LOWMI = R2 LOGISTICS 2,200.00 2,200.00 0.00 0.00 0.00 9.00
REDWCIL REDWOOD MULTIMODAL 3,562.00 1,063.00 1,599.00 900.00 0.00 0.00
RIGGLNJ RIGGOH 1,694.00 0.00 0.00 1,694.00 9.00 0.00
ROARBNY ROAR LOGISTICS 7,175.00 7,175.00 0.00 0.00 0.00 0.00
ROCKECO ROCKY MOUNTAIN EXPRESS 4,741.79 2,184.00 2,230.00 69.00 258.79 0.00
ROSECIL ROSE PACKING 21,729.24 18,159.24 0.00 3,570.00 0.00 9.00
RRDOBIL RR DONNELLEY LOGISTICS 7,544.96 9.00 9.00 3,103.96 4,444.00 9.00
RTSTAOH RELIABLE TRANSPORTATION SOLUTIONS 1,500.00 1,500.00 9.00 0.00 0.00 0.00
RUBYBIL RUBY ROBINSON 38,262.00 23,714.00 14,548.00 0.00 0.00 9.00
RUPEMIL RUPRECHT COMPANY 16,325.00 0.00 0.00 10,975.00 2,950.00 2,400.00
RWITNKY RWI TRANSPORTATION 2,028.00 0.00 1,378.00 650.00 0.00 0.00
SANDLMS SANDERSON FARMS, INC 1,233.00 9.00 0.00 1,053.00 180.00 0.00
SAPUTLIL Saputo Cheese USA Inc 7,037.28 0.00 7,037.28 0.00 0.00 0.00
SATICIL SATURN FREIGHT SYSTMES INC 1,750.00 0.00 0.00 1,750.00 0.00 0.00
SCHMSAR SCHMIEDING PRODUCE COMPANY 4,420.00 0.00 9.00 1,350.00 0.00 70.00
SCHUFNJ SCHUMAN CHEESE 116,591.45 65,767.06 27,005.62 23,818.77 9.00 0.00
SCOYVON SCOTLYNN COMMODITIES 7,274.00 3,115.00 6.00 250.00 2,764.00 1,145.00
SEALHIL SEAL TRANSPORTATION 1,290.00 1,290.00 0.00 0.00 0.00 0.00
SEASKMI SEASONAL LOGISTICS, LLC 3,600.00 0.00 0.00 0.00 0.00 3,600.00
SENSATX SENSCO LOGISTICS INC 1,134.00 1,134.00 0.00 0.00 0.00 0.00
SMITLL SMITHFIELD FARMLAND SALES CORP 51,983.48 17,595.66 7,714.70 20,737.23 5,935.83 0.00
SONWBNY SONWIL LOGISTICS 4,175.00 1,175.00 0.00 0.00 0.00 0.00
SPICOFL SPICE WORLD 3,661.30 0.00 0.00 3,661.30 0.00 0.00
STALBAR = STALLION ENTERPRISES,INC 1,550.00 1,550.00 9.00 0.00 0.00 0.00
STARFIL STARK FREIGHT CO 1,000.00 0.00 1,000.00 0.00 0.00 0.00
STARPFL STAR TRANSPORTATION LOGISTICS 7,840.00 7,840.00 0.00 0.00 0.00 0.00
STEVDTX STEVENS TRANSPORT 250.00 250.00 0.00 0.00 0.00 0,00
STRICIL STRIVE GROUP 149.00 0.00 0.00 0.00 0.00 149.00
SWIFPAZ SWIFT LOGISTICS 1,150.00 1,350.00 0.00 -200.00 0.00 0.00
SYSCHTX SYSCO FOODS SERVICES $1,316.56 40,119.75 2,299.39 3,791.60 5,105.82 0.00
Case 8:19-bk-06564-MGW Doc59_ Filed 08/08/19 Page 7 of 11

 

 

08/07/2019 1645 Aged Accounts Receivable Report Page 5
Time Definite Services, Inc.

Customer(s): All, Categories: All, Salesperson(s): All, Group by salesperson: N, Print past due balances only: N, Include open credits in total: ¥

Report by: Bill date, Report type: Summary, Invoice cutoff date: 08/04/2019, Age date: 08/04/2019, Payment, credit, debit cutoff date: 08/04/2019

Sort by: Customer code
Customer Name Balance Current Over 30 Over 60 Over 90 Over 120
SYSMMIL SYSMEX AMERICA, INC. 184,291.48 133,741.09 26,679.87 21,426.39 450.00 41,994.13
TABRAMO TA BROKERAGE LLC 1,764.00 1,764.00 0.00 0.00 0.00 0.00
TAMPDFL TAMPA BAY FISHERIES, INC. 38,001.34 35,976.34 2,025.00 0.00 0,00 0.00
TARPTFL TARPON TRANSPORTATION SERVICES, INC. 950.00 960.00 9,00 0.00 9.00 9,00
TEVAEIL TEVA PHARMACEUTICALS USA 63,700.00 27,100.00 15,800.00 9.00 20,800.00 0.00
THEFSFL THE FATHER'S TABLE 89,769.92 33,847.22 33,127.60 49,021.10 3,774.00 0.00
THERFCA THERMO FISHER SCIENTIFIC 41,450.00 1,450.00 0.00 0.00 0.00 0.00
THEWWIN THE WORTHINGTON COMPANY 300.00 0.00 0.00 300.00 0.00 0.00
TMARWOH = T MARZETTI 8,141.89 8,141.89 0.00 0.00 0.00 0.00
TOBICFL — TOBICO TRANSPORTATION LLP 575.00 0.00 0.00 0.00 0,00 575.00
TOTAMOH TOTAL QUALITY LOGISTICS 33,241.72 0.00 250.00 30,667.30 0.00 2,324.42
TRAFMON = TRAFFIX 4,080.00 2,040.00 0.00 2,040.00 0.00 9.00
TRANSAR TRANSPLACE 6,758.00 4,500,00 1,258.00 4,000.00 0.00 0.00
TRANSQCN TRANSPORT TFI 3,062.10 3,062.10 0.00 0.00 0.00 0,00
TRIBCGA TRIBE TRANSPORT, INC 2,950.00 1,800.00 0.00 0.00 4,150.00 0.00
TRINSDE TRINITY TRANSPORT 898.00 898.00 0.00 0.00 9.00 0.00
TYSOSAR TYSON FOODS, INC. 75,164.76 42,814.05 640.00 10,620.92 1,753.18 19,336.61
UBERSCA UBER FREIGHT LLC 2,057.00 0.00 0.00 2,057.00 0.00 0.00
UNLISKS UNLIMITED LOGISTICS 5,616.94 0,00 0.00 0.00 0.00 5,616.94
UPTOSMN UPTOWN EXPEDITED INC 4,020.00 0.00 0.00 0.00 4,020.00 0.00
USALCIN USA LOGISTICS INC 1,750.00 1,750.00 0.00 0.00 0.00 0.00
USATHFL USA TRUCK BROKERS ING 300.20 0.00 0.00 0.00 450.20 150.00
WORLDDTX WORLDWIDE EXPRESS 5,138.00 0.00 0.00 0.00 2,506.00 2,632.00
XPOLCNC XPOLOGISTICS 17,893.88 11,436.00 2,762.88 1,800.00 0.00 1,895.00
YANKSMA YANKEE CANDLE C/O ENVISTA LLC 114,628.20 30,015.82 46,715.71 20,952.20 6,784.14 10,160.33
ZENGATX ZENGISTICS 15,451.00 8,308.00 7,143.00 9.00 0.00 0.00
ZIPLCOH = ZIPLINE LOGISTICS LLC 750.00 0.00 750.00 0.00 9.00 0.00
Report totals: $4,497,454.35  $2,336,993.88 $890,214.75 $498,432.89 $490,201.37 $281,611.46

100.00% $1,96% 19.79% 14.08% 10.90% 6.26%

Number of CUStOMETS....... ce sreeseneees 199

Total available on open credits... $0.00

Net accounts receivable... eee $4,497,454.35
Number of Invoices... ces eeseeieeneneneee 2794

Average INVOICE AMOUNL....erereeeee $1,861.99
Case 8:19-bk-06564-MGW Doc59 Filed 08/08/19 Page 8 of 11

 

 

08/08/2019 0936 Check Register Report Page 1
Time Definite Services, inc.

Cash account: 101160.000.00.0, Payable to code(s): All, Check number: All, Check date: 07/29/2019 - 08/04/2019, Void status: Non-voided only

Cleared status: All checks, Source: All, Sort by: Check number
Check # Date Pay to Name Source Amount

101160.000.00.0 Time Definite Services, Inc

00001794 07/29/2019 ROUNWIL ROUND TRIP LOGISTICS INC** Settlement check 1,746.00
00001795 07/29/2019 TTRABTX 7 TRANSPORTS Settlement check 1,895.00
00001796 07/29/2019 DOXACTX DOXA LLC Settlement check 1,764.00
00001797 07/29/2019 FARRIMTN FARRIS EVANS INSURANCE AGENCY, AP check 98,312.50
00001798 o7/29/2019 FARRIMTN FARRIS EVANS INSURANCE AGENCY, AP check 925.00
00001799 07/29/2019 SUSAND Susan Derdiger AP check §12.50
00001800 07/30/2019 KZTREIL KZ TRANSPORT INC Settlement check 1,725.00
00001801 07/30/2019 NEWYOR NEW YORK STATE DEPT. OF TAX & FIN AP chack 1,761.11
00001802 07/30/2019 OREGON OREGON DEPT. OF TRANSPORTATIO AP check 1,226.15
00001803 07/30/2019 AMERIPPA AMERIGAS AP check 52.72
00001804 07/30/2019 BOSSELMA Bosseiman Boss Shop AP check 452.97
00001805 07/30/2019 CHERYNFL Cheryl Webb dba/CW Recruiting AP check 400,00
00001806 07/30/2019 COMFOWFL COMFORT INN & SUITES WILODWCOD AP check 128.41

* 00001808 07/30/2019 ELGITEIL ELGIN TRUCK REPAIR AP check 21,577.68
00001809 07/30/2019 EXPLODTX EXPLORE INFORMATION SERVICES, L AP check 175.45
00001810 07/30/2019 FLORIAFL FLORIDA TIRE SUPPLY COMPANY AP check 171.04
90001811 07/30/2019 GRTDNTFL GREAT DANE TRAILERS AP check 1,292.24
00001812 07/30/2019 JORUMLMI J, DRUMMOND SERVICE, INC. AP check 959.04
00001813 07/30/2019 JOHNSWEL JOHN C SEVERSON AP check 100.00
00001814 07/30/2019 KKGLACFL K & K GLASS, ING. AP check 793.88
00001815 07/30/2019 MARVBIL MARV'S TOWING & REPAIR AP check 95.00
00001816 07/30/2019 MILIKAFL MILLIKAN BATTERY & ELECTRIC AP check 1,220.87
00001817 07/30/2019 OCALAOFL OCALA FREIGHTLINER & ISUZU AP check 60.21
00001818 07/30/2019 POMPS POMP'S TIRE SERVICE, INC AP check 266.41
00001819 07/30/2019 PROLUHIL PRO LUBE ILLINOIS INC AP check 32.50
00001820 07/30/2019 THERMMMN THERMO KING CORP (SVC) AP check 285.00
00001821 07/30/2019 THEROFL Thermo King of the Southeast, LLC AP check 1,519.05
00001822 07/30/2019 THEROFL Thermo King of the Southeast, LLC AP check 727.88
90001823 07/30/2019 UNIFIOFL UNIFIRST CORP AP check §00.62
00001824 07/30/2019 UPSPAR UPS PARCEL SERVICES AP check 29.00
00001825 07/30/2019 ACEHARDW WILDWOOD ACE HARDWARE AP check 285.03
00001826 07/30/2019 YOKOHFCA YOKOHAMA TIRE CORPORATION AP check 1,553.22
00001827 07/31/2019 MOLDIIN MOLDEX INC Settlement check 1,150.00
00001828 07/31/2019 PINNFNJ PINNACLE TRUCKING Settlement check 2,600.00

* 00001830 07/31/2019 SBWA SBWAY LOGISTICS INC** Settiement check 3,400.00
00001831 08/01/2019 TIGENUN TIGER LOGISTICS INC** Sattlement check 1,588.37
00001832 07/31/2019 LOGATHPA LOGAN TRANSPORT INC.** Settlement check 4,511.55
00001833 07/31/2019 PSWTOIL PSW TRANSPORT INC** Settlement check 1,940.00
00001834 07/31/2019 FIRSCIL FIRST CLASS CARRIERS INC** Settiement check 1,697.50
00001835 07/30/2019 A2BCCIL A2B CARGO INC Satilement check 2,200.00
00001836 07/30/2019 AAJNFL AA-JN TRUCKING LLC Settlement check 71,300.00
00001837 07/30/2019 AGCAPIL AG CARRIERS Settlement check 1,700.00
00001838 07/30/2019 ALBASTFL ALBAA LOGISTICS INC Settlement check 2,029.00
00001839 07/30/2019 ALVIEI ALVIL TRUCKING INC Settlement check 1,150.00
00001840 07/30/2019 APLCPIL APL CARRIERS INC Settlement check 1,350.00
00001841 07/30/2019 ARIZGAZ TRIUMPH BUSINESS CAPITAL Settlement check 2,000.00
00001842 07/30/2019 AVILJF AVILES-ROBBINS TRUCK LEASING Settlement check 1,900.00
00001843 07/30/2019 BARLFMO BARLOW TRUCK LINES INC Settlement check 1,700.00
00001844 07/30/2019 BIGKNOIL BIG K TRANSPORT INC Settlement check 2,250.00
00001845 07/30/2019 BOYDWIN BOYD & COMPANY LOGISTICS Settlement check 1,000.00
00001846 07/30/2019 BRITGND BRITTON TRANSPORT INC Settlement check 1,650.00
00001847 07/30/2019 CAROMING CAROLINA BEST TRUCKING LLC Settlement check 1,700.00

* 00001849 07/30/2019 CHARHOAL KAG Food Products LLC Settlement check 1,850.00
00001850 07/30/2019 CLICHFL CLICK EXPRESS INC Settlement check 1,900.00
00001851 07/30/2019 DABTLIL DAB TRUCKING SERVICES COMPAN Settlement check 1,750.00
00001852 07/30/2019 DAJRTRAR DAJR TRUCKING LLC Settlement check 1,925.00
00001853 07/30/2019 DIAMBMA DIAMOND EXPRESS, INC. Settlement check 300.00
00001854 07/30/2019 DIAZSEPA DIAZ EXPRESSWAY LLC Settlement check 2,550.00
00001855 07/30/2019 DIETWOCT DIETZ TRANSPORTATION LLC Settlement check 1,100.00
00001856 07/30/2019 DUBYCIL DUBYK TRANSPORTATION INC Settlement check 3,700.00
00001857 07/30/2019 DYNAGRNC DYNAMIC 6 TRUCKING INC Settlement check 800.00
00001858 07/30/2019 EAGLDMI EAGLE PASS TRANSPORT LLC Settlement check 2,050.00
00001859 07/30/2019 EMEXETX EM EXPRESS ING Settlement check 676.00
00001860 07/30/2019 EUROBETX EURO UNITED LLG Settlement check 9,200.00
00001861 07/30/2019 FASTSACA FAST CARGO INC Settlement check 1,050.00
00001862 07/30/2019 FORCMEAZ FORCE FREIGHT TRANSPORT, LLC Settlement chack 3,000.00
00001863 07/30/2019 FREIMOSC FREIGHTMASTER USA LLC Settlement check 975.00
00001864 07/30/2019 GBOYSCIL GBOY CORP Settlement check 1,789.00
00001865 07/30/2019 GLOBRCA GLOBAL TRANS AUTO INC Settlement check 3,000.00
00001866 07/30/2019 HALMROIL HALMION TRANSPORTATION ING Settlement check 1,100.00
00001867 07/30/2019 ILLEEIL Apex Capital Corp Settlement check 900.00
00001868 07/30/2019 J3TRMCMS J 3 TRUCKING LLC Settlement check 1,100.00
00001869 07/30/2019 JETDKMO JET DELIVERY SERVICE Settlement check 700.00
00001870 07/30/2019 JNTRSNV JB TRANS INC Settlement check 1,454.00
00001871 07/30/2019 KADGWIL KAD GROUP LOGISTICS INC Settlement check 1,100.00
00001872 07/30/2019 KARRLIN KARR TRANSPORTATION INC Settlement check 2,000.00
00001873 07/30/2019 KGIGGIL KG! Group Inc Settlement check 2,400.00
00001874 07/30/2019 KINGWOWI KING TRANSPORT INC Settlement check 2,352.96
00001875 07/30/2019 LAFLMIFL LAF LOGISTICS INC Settlement check 4,900.00
Case 8:19-bk-06564-MGW Doc59 Filed 08/08/19 Page 9 of 11

 

 

08/08/2019 0936 Check Register Report Page 2
Time Definite Services, Inc.
Cash account: 101160.000.00.0, Payable to code(s): All, Check number: All, Check date: 07/29/2019 - 08/04/2019, Void status: Non-voided only
Cleared status: All checks, Source: All, Sort by: Check number
Check # Date Pay to Name Cleared Source Amount
00001876 07/30/2019 MANNGRIN MANN TRANS INC Sattlament check 100.00
00001877 07/30/2019 MARTLI MARTYN EXPRESS INC Settlament check 1,300.00
00001878 07/30/2019 MBTTMIL MBT TRANSPORT’ Settiement check 3,000.00
00001879 07/30/2019 MEGAICA MEGA FREIGHT LOGISTICS INC Settlement check 1,450.00
00001880 07/30/2019 MERCLIGA MERCY & GRACE LLC Settlement check 2,000.00
00001881 07/30/2019 MIDSMTN MID SOUTH EXPRESS DELIVERY* Settiement check 2,300.00
00001882 07/30/2019 MMMFCIL MMM FREIGHT CORP Sattlement check 3,800.00
00001883 07/30/2019 MOTOLIL Motor Cargo Settlement check 1,234,00
00001884 07/30/2019 NATIELIL NATIONAL SUPERIOR EXPRESS, L Settiernent check 2,000.00
00001885 07/30/2019 NELLMIFL NELLY EXPRESS LLC Settlement check 900.00
00001886 07/30/2019 NEWESUCA NEW ERA TRANSIT Settlement check 1,600.00
00001887 07/30/2019 NEWSFWA NEW SOUND TRANSPORTATION LLC Settlement check 4,120.00
00001888 07/30/2019 NOVADAIL NOVA CARRIERS INC Settlement check 6,000.00
00001889 07/30/2019 NOVAGIL NOVA 4 ING Settlement check 1,950.00
00001890 07/30/2019 NURZCHIL NURZAT INC Settlement check 2,000.00
00001891 07/30/2019 NVEXPOH N V EXPRESS LLCO Settlement check 2,000.00
00001892 07/30/2019 OBIESAR O'BRIEN TRANSPORTATION ING Settlernent check 1,365.00
00001893 07/30/2019 PARKPWV PARKERSBURG DELIVERY Sattlement check 617.38
00001894 07/30/2019 PRESSIL PRESTIB INC Settlement check 2,325.00
00001895 07/30/2019 PRIMJIL PRIMA EXPRESS INC* Settlement check 1,600.00
00001896 07/30/2019 QUALGIN England Carrier Services Settlement check 900.00
00001897 07/30/2019 QUICBIL QUICK FREIGHT LOGISTICS Settlement check 4,668.00
00001898 07/30/2019 REDHCHMI REDHEAD LOGISTICS GROUP LLC Settlement check 4,600.00
c0001899 07/30/2019 RIYAFRCA REI Settlement check 3,000.00
00001900 07/30/2019 ROYARMI ROYAL TRUCK LINES LLC Settlement check 3,372.00
00001901 07/30/2019 SANTELTX SANTIAGOS TRUCKING Settlement check 2,950.00
00001902 07/30/2019 SBTRBRMS S & B TRUCKING LLC Settlement check 1,220.00
00001903 07/30/2019 SECTOTN SEC TRANSPORTATION INC Settlement check 2,500.00
00001904 07/30/2019 SEVESMO SEVENSTAR ROADWAYS LLC Settlement check 2,814.00
00001905 07/30/2019 SHIPSUT SHIPEX INC* Settlement check 15,830.28
00001906 07/30/2019 SMARFRCA SMARTWAY LOGISTICS INC Settlement check 1,000.00
00001907 07/30/2019 SMARNOCA SMART LOGISTICS CARRIERS Settlement check 3,100.00
00001908 07/30/2019 STONSMI STONE TRANSPORT Settlement check 3,250.00
00001909 07/30/2019 THINBEFL THIN BLUE LINE WORLDWIDE TRA Settlement check 1,850.00
00001910 07/30/2019 TOTAGMD TOTAL TRUCK TRANSPORT Settlement check 617.65
00001911 07/30/2019 TOWNONE TOWN DELIVERY INC Settlement check 584.04
00001912 07/30/2019 TOQLCIL TOTAL QUALITY LOGISTICS, LLC Settlement check 1,050.00
00001913 07/30/2019 USEXCIL US EXPEDITERS INC Settlement check 900.00
00001914 07/30/2019 USKOCCA USKO EXPRESS Settlement check 2,200.00
90001915 07/30/2019 USNASIL TRIUMPH BUSINESS CAPITAL Settlement check 250.00
00001916 07/30/2019 VASEHIL VAS EXPRESS CORPORATION Settlement check 1,750.00
00001917 07/30/2019 VINCPCA VINCO LOGISTICS INC Settlement check 700.00
00001918 07/30/2019 VISIHTX VISION LOGISTICS Settlement check 283.52
00001919 07/30/2019 VOLCCIL VOLCANO TRANSPORT ING Settlement check 1,150.00
00001920 08/01/2019 RAPIAIL RAPID TRANSPORT INC. Settlement check 1,006.12
00001921 08/01/2019 HAULVWA HAULER LLC Settlement check 1,550.00
00001922 08/01/2019 ILLINSIL ILLINOIS DEPARTMENT OF REVENUE AP check 732.14
00001923 07/30/2019 PROUBC PROUD EXPRESS INC"* Settlement check 4,620.80
00001924 08/01/2019 BLUEACO Blue River Transportation Settlement check 994,25
00001925 08/01/2019 MSDEGIL MSD EXPRESS** Settlement check 3,492.00
+ 00001927 08/01/2019 TRIPSIL TRIPLE EIGHT EXPRESS INC Settlement check 950.00
00001928 08/01/2019 PROUBC PROUD EXPRESS INC** Settlement check 18,287.50
00001929 08/02/2019 CASTLTX Baxter Bailey and Associates Settlement check 1,600.00
00001930 08/02/2019 SAFEPIL SAFEWAY LOGISTIC SERVICES** Settlement check 783.75
00001931 08/02/2019 DELUSIL DELUXE TRUCKING Settlement check 2,716.00
00001932 07/31/2019 CHROBEMN CH Robinson AP check 35,794.08
* 00544576 07/30/2019 NEWMEX NEW MEXICO TAXATION & REVENUE D AP check 669.31
* 00845792 07/30/2019 ILLINSIL ILLINOIS DEPARTMENT OF REVENUE AP check 11,105.68
* 43700764 07/31/2019 KENTUC KENTUCKY STATE TREASURER AP check 2,053.46
* 61908006 08/02/2019 LOVESOOK LOVE'S TOTAL TRUCK CARE AP check 54,126.47
* 81907010 07/31/2019 PILOT Pilot Travel Centers Cc AP check 47,106.87
81907011 07/31/2019 LOVEOOK LOVE'S TRAVEL STOPS & COUNTRY S Cc AP check 60,712.84
* 99901930 08/02/2019 TRAVELCE Travel Centers & Petro Truck Stops AP check 6,368.16
« D0059580 07/29/2019 GREERCA GREEN BOY ING c Settiement check 1,269.00
(00059581 07/29/2019 VVLOMIL V V LOGISTICS SOLUTIONS** c Settlement check 2,544.00
Doos9s582 07/29/2019 FLASGIL FLASH EXPRESS, INC. Cc Settlement check $00.00
Doos9583 07/29/2019 FORWAGTN FORWARD AIR CORPORATION c Settlament check 2,549.48
Do0ss584 07/29/2019 FREIGACA FREIGHT FORCE - CORPORATE Cc Settlement check 1,125.00
00059585 07/29/2019 LANDSKY LAND AIR EXPRESS Cc Settlement check 1,567.31
D0059586 07/29/2019 SPECCNC1 SPECIAL SERVICE FREIGHT CO.* Cc Settlement check 659.69
00059587 07/30/2019 TCH EFS formerly TCH LLC Cc AP check 62,108.64
* 00059677 07/30/2019 GHUNCIL Ghuman Truck Service Inc” Cc Settlement check 2,208.00
D0059678 07/30/2019 GVLEALTX GVL EXPRESS" Cc Settlement check 782.00
0059679 07/30/2019 VVLOMIL V VLOGISTICS SOLUTIONS** c Settlement check 3,072.00
* p0059681 O7/31/2019 AMEROAI AMERICAN DREAM FREIGHTWAYS” c Settlament check 1,536.00
Doossé682 07/31/2019 RDTLSNGA RDT LOGISTICS LLC** c Sattlement check 1,843.00
D005s683 07/31/2019 HERRPRWI HERREID TRANSPORT LLCO** Cc Settlement check 1,504.00
« Dooss6as 08/01/2019 KGSTCHIL KG STAR INC** Settlemant check 1,649.00
Doos96se 08/01/2019 DELALTX DELARUB TRANSPORT LLC Sattlament check 1,920.00
+ 00059691 08/01/2019 MYBRPATX MY BROTHER'S TOY LLC Sattlement check 3,264.00
+ D0059694 08/01/2019 DAVIMTX DAVILA SERVICES INC. Settlement check 148.81
Case 8:19-bk-06564-MGW Doc59 Filed 08/08/19 Page 10 of 11

 

 

 

 

 

 

08/08/2019 0936 Check Register Report Page 3
Time Definite Services, Inc.
Cash account: 101160,000.00.0, Payable to code(s): All, Check number: All, Check date: 07/29/2019 - 08/04/2019, Void status: Non-voided only
Cleared status: All checks, Source: All, Sort by: Check number
Check # Date Pay to Name Cleared Void Source Amount
Do059695 08/01/2019 FORWAGTN FORWARD AIR CORPORATION Settlament check 1,529.29
Dooss696 08/01/2019 LANDBKY LAND AIR EXPRESS Settlement check 1,009.30
10059697 08/01/2019 SPECCNC1 SPECIAL SERVICE FREIGHT CO.* Settlement check 848.06
DOO059698 08/02/2019 JDFNSING JDF NATIONAL TRANSPORT LLC** Settlement check 4,152.00
Doos96s9 08/01/2019 LGEXALIL LG EXPRESS GROUP INC** Settlement check 3,492.00
D0059700 08/02/2019 DVSTWHIL DVS TRANSPORTATION INC** Settiement check 5,917.00
00059701 08/02/2019 TRANSMWI TRANSFLO Express LLC AP check 410.33
Account 101160.000.00.0 totals: 0 Cleared check(s) $0.00 17 Cleared check(s) $192,000.33
O Outstanding check(s) $0.00 150 Outstanding check(s) $500,861.74
0 Voided check(s) $0.00 167 Non-voided check(s) $692,862.07
Report totals: 1 Cash account(s) 0 Cleared check(s) $0.00 17 Cleared check(s) $192,000.33
0 Outstanding check(s) $0.00 150 Outstanding check(s) $500,861.74
0 Voided check(s) $0.00 167 Non-volded check(s) $692,862.07

* . indicates a break In check number sequence
& - Indicates a duplicate check number
Case 8:19-bk-06564-MGW Doc59_ Filed 08/08/19 Page 11of11

Time Definite Services x8008

Beginning Balance
Deposits
Withdrawals
Ending Balance

Accounts Recievable Balance
Accrued Settlements
AP-Owner Operators
AP-Freight Carriers

Total Accrued Settlements

Office Paybles

7/29/2019 8/5/2019 8/12/2019 8/19/2019 8/26/2019
8/4/2019 8/11/2019 8/18/2019 8/25/2019 8/4/2019

S$ 231,033.15
$ 1,131,678.51
S 454,347.23

S 908,364.43
S 4,497,454.35
$ 145,486.00
$ 1,206,528.76

S 1,352,014.76

S 545,797.54
